             Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
TIFFANY & CO., ROGER N. FARAH,                             :   SECTIONS 14(a) AND 20(a) OF THE
ALESSANDRO BOGLIOLO, ROSE MARIE                            :   SECURITIES EXCHANGE ACT OF
BRAVO CBE, HAFIZE GAYE ERKAN,                              :   1934
JANE HERTZMARK HUDIS, ABBY F.                              :
KOHNSTAMM, JAMES E. LILLIE,                                :   JURY TRIAL DEMANDED
WILLIAM A. SHUTZER, ROBERT S.                              :
SINGER, AND ANNIE YOUNG-SCRIVNER, :
                                                           :
                  Defendants.                              :
---------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Tiffany, Inc. (“Tiffany or the

“Company”), and the members Tiffany’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed merger between Tiffany and affiliates of by LVMH Moët

Hennessy-Louis Vuitton SE (“LVMH”), a societas Europaea (a French corporation).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy
            Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 2 of 15



Statement”) to be filed on December 18, 2019 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.               The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby

Breakfast Holdings Acquisition Corp., a Delaware corporation and an direct wholly owned

subsidiary of LVMH (“Merger Sub”) will merge with and into the Company, resulting with the

Company surviving the merger and becoming a wholly owned indirect subsidiary of LVMH (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger

the companies entered into (the “Merger Agreement”) each Tiffany common share issued and

outstanding will be converted into the right to receive $135.00 per share in cash (the “Merger

Consideration”).

       3.       As discussed below, Defendants have asked Tiffany’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the financial projections that were prepared by the Company and relied

upon by the Board in recommending the Company’s stockholders vote in favor of the Proposed

Transaction.    The financial projections were also utilized by the financial advisors of the

Company, Centerview Partners LLC (“Centerview”) and Goldman Sachs & Co. LLC, in

conducting the valuation analyses in support of their fairness opinions. The Proxy Statement also

omitted material information with respect with its analyses performed to reach the fairness

opinions from the financial advisors and information with respect to the sales process.




                                                2
             Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 3 of 15



        4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Tiffany’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because the Company is headquartered in this

District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Tiffany common stock

and has held such stock since prior to the wrongs complained of herein.




                                                   3
          Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 4 of 15



        10.   Individual Defendant Roger N. Farah has served as a member of the Board since

2017 and is the Chairman of the Board.

        11.   Individual Defendant Alessandro Bogliolo has served as a member of the Board

and the Company’s Chief Executive Officer since 2017.

        12.   Individual Defendant Rose Marie Bravo CBE has served as a member of the

Board since 1997.

        13.   Individual Defendant Hafize Gaye Erkan has served as a member of the Board

since 2019.

        14.   Individual Defendant Jane Hertzmark Hudis has served as a member of the Board

since 2019.

        15.   Individual Defendant Abby F. Kohnstamm has served as a member of the Board

since 2001.

        16.   Individual Defendant James E. Lillie has served as a member of the Board since

2017.

        17.   Individual Defendant Guillermo Marmol has served as a member of the Board

since February 2016.

        18.   Individual Defendant William A. Shutzer has served as a member of the Board

since 1984.

        19.   Individual Defendant Robert S. Singer has served as a member of the Board since

2012.

        20.   Individual Defendant Annie Young-Scrivner has served as a member of the Board

since 2018.




                                             4
          Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 5 of 15



       21.      Defendant Tiffany is incorporated in Delaware and maintains its principal offices

at 200 Fifth Avenue, New York, NY 10010. The Company’s common stock trades on the New

York Stock Exchange under the symbol “TIF.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       24.      Tiffany is a holding company which engages in product design, manufacturing,

and retailing through its subsidiaries. The firm also sells timepieces, leather goods, sterling silver

goods, china, crystal, stationery, fragrances, and accessories. It operates through the following

geographical segments: Americas, Asia-Pacific, Japan, Europe, and Other. The Americas

segment includes in U.S., Canada, Mexico, Brazil, and Chile. The Asia-Pacific segment consists

of China, Korea, Australia, Hong Kong, Taiwan, Singapore, Macau, Malaysia, New Zealand,

and Thailand. The Japan segment comprises of 50 stores located within department stores. The

Europe segment caters to the United Kingdom, Italy, Germany, France, Spain, Switzerland, the

Netherlands, Austria, Belgium, the Czech Republic, Ireland, and Russia. The Other segment

covers retail sales and wholesale distribution in the emerging markets region, wholesale of

diamonds, and licensing agreements. The company was founded in 1837 and is headquartered in

New York, NY.

       25.      On November 25, 2019, the Company and LVMN jointly announced the

Proposed Transaction:




                                                  5
Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 6 of 15



    Paris and New York, November 25, 2019 – LVMH Moët
    Hennessy Louis Vuitton SE (“LVMH”), the world’s leading luxury
    group and Tiffany & Co. (NYSE: TIF) (“Tiffany”), the global
    luxury jeweler, today announced that the companies have entered
    into a definitive agreement whereby LVMH will acquire Tiffany
    for $135 per share in cash, in a transaction with an equity value of
    approximately €14.7 billion or $16.2 billion.

    For more than 180 years, Tiffany has been synonymous with
    elegance, innovative design, fine craftsmanship and creative
    excellence. Since 1886, when it established the eponymous
    diamond ring as an enduring symbol of commitment, Tiffany has
    stood for love. Its extraordinary diamonds are cherished for
    generations and its legendary jewelry designs are the ultimate
    reference in the global jewelry world. Even the Tiffany Blue Box
    is recognized worldwide as an icon of refinement and desirability.

    Founded in 1837 when Charles Lewis Tiffany opened the first
    store in downtown Manhattan, Tiffany today is the leading luxury
    brand originated in the United States and delights discerning
    customers in more than 300 stores around the globe. Nature is not
    only the source of inspiration for Tiffany’s designers, but precious
    metals and natural gemstones are necessary components for the
    creation of its designs. Tiffany stood apart in the industry as an
    early proponent of sourcing these materials with a socially and
    environmentally responsible rigor. Protecting the environment and
    respecting human rights continue to be core business principles.

    The acquisition of Tiffany will strengthen LVMH’s position in
    jewelry and further increase its presence in the United States. The
    addition of Tiffany will transform LVMH’s Watches & Jewelry
    division and complement LVMH’s 75 distinguished Houses.

    Bernard Arnault, Chairman and Chief Executive Officer of
    LVMH, commented: “We are delighted to have the opportunity to
    welcome Tiffany, a company with an unparalleled heritage and
    unique position in the global jewelry world, to the LVMH family.
    We have an immense respect and admiration for Tiffany and
    intend to develop this jewel with the same dedication and
    commitment that we have applied to each and every one of our
    Maisons. We will be proud to have Tiffany sit alongside our iconic
    brands and look forward to ensuring that Tiffany continues to
    thrive for centuries to come.”

    Roger N. Farah, Chairman of the Board of Directors of Tiffany,
    commented, “Following a strategic review that included a



                                     6
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 7 of 15



               thoughtful internal process and expert external advice, the Board
               has concluded that this transaction with LVMH provides an
               exciting path forward with a group that appreciates and will invest
               in Tiffany's unique assets and strong human capital, while
               delivering a compelling price with value certainty to our
               shareholders.”

               Alessandro Bogliolo, Chief Executive Officer of Tiffany, said:
               “Tiffany has been focused on executing on our key strategic
               priorities to drive sustainable long-term growth. This transaction,
               which occurs at a time of internal transformation for our legendary
               brand, will provide further support, resources and momentum for
               those priorities as we evolve towards becoming The Next
               Generation Luxury Jeweler. As part of the LVMH group, Tiffany
               will reach new heights, capitalizing on its remarkable internal
               expertise, unparalleled craftsmanship and strong cultural values.”

               Approvals and Timing
               LVMH’s acquisition of Tiffany has been approved by the boards
               of directors of both companies and the Tiffany Board of Directors
               recommends that Tiffany shareholders approve the transaction
               with LVMH.

               The transaction is expected to close in the middle of 2020 and is
               subject to customary closing conditions, including approval from
               Tiffany’s shareholders and the receipt of regulatory approvals.

               Advisors
               Citi and J.P. Morgan are serving as financial advisors and
               Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal
               counsel to LVMH. Centerview Partners LLC and Goldman Sachs
               Co. LLC are serving as financial advisors and Sullivan &
               Cromwell LLP is serving as legal counsel to Tiffany.

       26.     The Board has unanimously agreed to Proposed Transaction.             It is therefore

imperative that Tiffany’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       27.     On December 18, 2019, Tiffany filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.            The Proxy Statement was furnished to the


                                                 7
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 8 of 15



Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       28.    With respect to the financial projections disclosed in the Proxy Statement, the

Proxy Statement fails to provide material information.

       29.    For the Company projections (the “Projections”), the Proxy Statement provides

values for non-GAAP (Generally Accepted Accounting Principles) financial metrics such as (1)

EBITDA; and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line items used to

calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a). Proxy Statement at 67.

       30.    When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.




                                                8
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 9 of 15



       31.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure. 1

       32.     Thus, to cure the materially misleading nature of the forecasts under SEC Rule

14a-9 as a result of the omitted information in the Proxy Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to

make the non-GAAP forecasts included in the Proxy Statement not misleading.

       33.     With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose (i) the basis of choosing a range of discount rates from 7.5% to 8.5%;

(ii) the forecasted fully taxed unlevered free cash flows of the Company over the period

beginning October 31, 2019 and ending on January 31, 2025; (iii) the range of implied terminal

values of the Company; (iv) the basis of choosing the illustrative range of enterprise value to

EBITDA multiples of 13.0x to 18.0x; (v) the Company’s net debt as of October 31, 2019; and

(vi) the Company’s number of fully diluted outstanding shares of common stock as of October

31, 2019. Proxy Statement at 55.

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                                9
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 10 of 15



       34.     With respect to Centerview’s Analyst Price Target Analysis, the Proxy Statement

fails to disclose: (i) the individual price targets observed by Centerview in the analysis; and (ii)

the sources thereof. Id.

       35.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose (i) Goldman Sachs’ basis for applying illustrative

one-year forward price to EPS multiples ranging from 18.5x to 23.3x to estimates of the EPS of

the Company for each of fiscal years 2020, 2021, 2022, 2023, and 2024; and (ii) the inputs

underlying the discount rate of 7.4%. Proxy Statement at 59.

       36.     With respect to Goldman Sachs’ Premia Paid Analysis, the Proxy Statement fails

to disclose the transactions observed by Goldman Sachs in the analysis as well as the premiums

paid in such transactions. Proxy Statement at 60.

       37.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose (i) the basis of choosing a range of discount rates from 6.5% to

7.5%; (ii) the forecasted fully taxed unlevered free cash flows of the Company over the period

beginning November 1, 2019 to January 31, 2025; (iii) the range of implied terminal values of

the Company as of January 31, 2025; (iv) the basis of choosing the illustrative range of eterminal

year multiples of 12.0x to 15.0x; (v) the basis of choosing the perpetuity growth rates ranging

from 2.4% to 4.2%; (vi) the Company’s net debt as of October 31, 2019; and (vii) the

Company’s number of fully diluted outstanding shares of common stock as of October 31, 2019.

Proxy Statement at 63-64.

       38.     In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting




                                                10
           Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 11 of 15



to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, the

financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          42.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants



                                                 11
            Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 12 of 15



were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

           43.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.

           44.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                  12
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 13 of 15



       46.     The Individual Defendants acted as controlling persons of Tiffany within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Tiffany, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Tiffany, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Tiffany, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       49.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that




                                                13
         Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 14 of 15



the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;




                                                14
           Case 1:19-cv-11926-DLC Document 1 Filed 12/30/19 Page 15 of 15



          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: December 30, 2019                           WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com

                                                   Attorneys for Plaintiff




                                                  15
